Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
12/09/21. Claims 1-18 are pending in this application and will be addressed
below.

Response to Arguments
3.	Applicant’s arguments filed 12/09/21 have been fully considered but they are not
persuasive as explained in the new rejection necessitated by the amendment below.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (U.S. Patent No. 20180161167). 
Regarding Claim 1, Bae discloses a bicondylar implantable knee (figure 14) prosthesis affixable to a resected surface of a femur which resurfaces the weight bearing surface of the femur and tibia comprising: a convexly curved medial condyle (figure 15 #502) having a curved outer articular surface and lateral condyle (figure 15 
Regarding Claim 2, Bae discloses wherein at least a receiving channel (figure 15 #318) transversally crosses the nonarticular inner surface of the medial (figure 15 #502) and lateral condyles (figure 15 #512).
Regarding Claim 3, Bae discloses wherein the inner surface has a plurality of receiving channels (figure 14 #318). 
Regarding Claim 4, Bae discloses wherein the inner surface has a receiving channel (figure 14 #318) within the intercondylar bridge (figure 14 #318). 
Regarding Claim 5, Bae discloses wherein the retaining clip has a cross sectional design of an I beam comprising a top and a bottom (Figure 11A) parallel flanges connected by a vertical web whereby a flange of the I beam (figure 14 #350) has a sharp edge will enter the existing profiled opening present within the femur 
Regarding Claim 6, Bae discloses wherein the retaining clip (figure 14 #350) has diverging flanges wherein when inserted into the femur, the retention compresses the implant against the resected surface of the femur (Paragraph [0071] lines 12-13).
Regarding Claim 7, Bae discloses wherein the retaining clip is constructed from compatible metallic alloy, plastics or resorbable material (Paragraph [0061]).
Regarding Claim 8, Bae discloses a bicondylar implantable knee prosthesis for insertion between femur and tibia (figures 1 and 14) comprising, having a first implant part affixable to a resected surface of a femur, and a second implant part affixable to a resected surface of a tibia (figures 1 and 14) the first implant part having a medial (figure 15 #502) and lateral (figure 15 #512) curved articular femoral condylar components interconnected with an Intercondylar bridge (figure 15 #318), an inner nonarticular surface including: at least one profiled receiving channel (figure 14 #318), configured to receive a retaining (figure 14 #350) clip having a top flange (Figure 11A #360) and a bottom flange (Figure 11A #356) interconnected by a web (Figure 11A #358) one of the flanges is configured to be inserted laterally into the at least one receiving channel  (figure 14 #318), which concurrently the other of the flanges is configured to be inserted into an existing profiled opening present within the tibia having a configuration complementary to said other flange and at least part of the web (Figure 1 #52)
the second implant part having a tibial platform (figure 1 #10) with a bottom surface, which includes at least one tibial transverse receiving channel (figure 1 #52) 
Regarding Claim 9, Bae discloses wherein the femoral bicondylar component is secured to the femoral cut surface by at least retaining clip (figure 14 #350) which both affixes and compresses the femoral component against adjacent bone (Paragraph [0071] lines 12-13).
Regarding Claim 10, Bae discloses wherein more than one retaining clip (figure 14 #350; multiple retaining clips can be seen in the figure) is used to firmly secure the implant against bone (Paragraph [0071] lines 12-13).
Regarding Claim 11, Bae discloses wherein the tibial component (figure 1 #10) is secured to the tibial cut surface by at least one retaining clip to affix and compress the metallic tibial component against bone (Paragraph [0043] lines 8-9).
Regarding Claim 12, Bae discloses wherein the polyethylene (paragraph [0068 #7) insert is secured to the tibial platform using at least one retaining clip (figure 13A #380).
Regarding Claim 15, Bae discloses wherein the retaining clip has a cross sectional design of an I beam comprising a top and a bottom (Figure 11A) parallel flanges connected by a vertical web whereby a flange of the I beam (figure 14 #350) has a sharp edge will enter the existing profiled opening present within the femur (Paragraph [0068] lines 12-13), but the other flange does not include any sharp edge (Figure 11A #360, one side has a sharp edge while the other does not).
Regarding Claim 16, Bae discloses wherein the existing profiled opening present within the femur has the configuration complementary to the cutter section of a penetrating osteotome, which cutter section is complementary to the cross section of the retaining clip (Figure 11A).
Regarding Claim 17, Bae discloses wherein the location of the existing profiled opening present within the femur and also with respect to at least one resected surface thereof corresponds to the position of a cutting block used to delineate the position of resected surfaces and of retaining clips, the cutting block having at least one cutting slot and at least one guide channel, wherein the cutting slot is used to delineate the position of a resected surface and the guide channel is used to position the location of the penetrating osteotome (Figures 9A and 9B).
Regarding Claim 18, Bae discloses a combination comprising: the bicondylar implantable knee prosthesis (Figures 1 and 14),
a penetrating osteotome having cutter section is complementary to the
cross section of the retaining clip, and, a cutting block used to delineate the position of resected surfaces and of retaining clips, the cutting block having at least one cutting slot and at least one guide channel, wherein the cutting slot is used to delineate .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 13-14 are rejected under 35 U.S.C. 103 as being obvious over Bae et al. (U.S. Patent No. 20180161167) in view of Termanini (U.S. Publication No. 20170290669).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Regarding Claim 13, Bae does not disclose a method of resurfacing the weight bearing surface of the femur and tibia comprising the step of: inserting the prosthesis through a small surgical incision made over the lateral aspect of the operated knee away from the patella and without any disruption or damage to the quadriceps muscle or the patellar tendon.
Termanini teaches in analogus art a method of resurfacing the weight bearing surface of the femur and tibia comprising the step of: inserting the prosthesis through a small surgical incision made over the lateral aspect of the operated knee away from the patella and without any disruption or damage to the quadriceps muscle or the patellar tendon (Paragraph [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae to include the above teaching of Termanini in order to have a small surgical incision in the knee without any disruption or damage to the quadriceps muscle or the patellar tendon (Paragraph [0062]). 
Regarding Claim 14, Bae does not disclose a method of resurfacing the weight bearing surface of the femur and tibia comprising the step of: inserting the prosthesis through a small surgical incision made over the lateral aspect of the operated knee away from the patella and without any disruption or damage to the quadriceps muscle or the patellar tendon.
Termanini teaches in analogus art disclose a method of resurfacing the weight bearing surface of the femur and tibia comprising the step of: inserting the prosthesis of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae to include the above teaching of Termanini in order to have a small surgical incision in the knee without any disruption or damage to the quadriceps muscle or the patellar tendon (Paragraph [0062]). 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774